United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT                     June 21, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                          No. 05-10550
                       Conference Calendar



DANIEL GAUDETTE,

                                     Plaintiff-Appellant,

versus


K. J. WENDT; GORDON TRUEBLOOD; KAREN FERNANDERS;
SCOTT CROWE; JOSEPH CAPPS,


                                     Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CV-245
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Daniel Gaudette, federal prisoner # 04208-180, moves this

court for leave to proceed in forma pauperis (IFP) on appeal

following the district court’s dismissal of his pro se and IFP

complaint brought pursuant to Bivens v. Six Unknown Named Agents,

403 U.S. 388 (1971).   The district court dismissed the complaint

as frivolous under 28 U.S.C. § 1915(e)(2).    We construe

Gaudette’s motion as a challenge to the district court’s

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10550
                                -2-

determination that the appeal is not taken in good faith.         See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     Gaudette argues that his appeal should proceed because he

“made an honest mistake” by failing to provide all of his

evidence to the district court.   Gaudette does not, however, give

any indication what evidence he failed to submit, nor does he

allege that he was precluded from presenting such evidence.        He

argues only that because he was proceeding pro se, he thought

that the district court would give him “some leniency.”

     Gaudette was allowed to develop his claims through his

responses to the magistrate judge’s questionnaire.     See Eason v.

Thaler, 14 F.3d 8, 9-10 (5th Cir. 1994).     Gaudette was provided

with ample opportunity to provide evidence, and the record shows

that he made use of that opportunity.     His suggestion that the

district court failed to afford his pro se pleadings liberal

construction is without merit.    See Haines v. Kerner, 404 U.S.

519, 520 (1972).

     Gaudette has failed to establish that he seeks to present a

nonfrivolous issue for appeal.    Accordingly, his motion for IFP

is denied, and the appeal dismissed as frivolous.     See Baugh,

117 F.3d at 202 n.24; 5TH CIR. R. 42.2.    The motion for

appointment of counsel is denied.   We caution Gaudette that he

has accumulated two strikes under 28 U.S.C. § 1915(g).      See

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).     If he

accumulates a total of three strikes, Gaudette may no longer
                          No. 05-10550
                               -3-

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See § 1915(g);

Carson v. Johnson, 112 F.3d 818, 819 (5th Cir. 1997).

     MOTION FOR IFP DENIED; MOTION FOR APPOINTMENT OF COUNSEL

DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.